Exhibit 99.1 NEWS RELEASE Ocean Power Technologies Announces Results for the Fiscal Third Quarter Ended January 31, 201 7 PENNINGTON, N.J., March 7, 2017 (GLOBE NEWSWIRE) Ocean Power Technologies, Inc. (Nasdaq:OPTT) today announced financial results for its Fiscal 2017 third quarter ended January 31, 2017. George H. Kirby, President and Chief Executive Officer of OPT, stated, "I am pleased to announce the third quarter was a period filled with opportunities for us due to our aggressive commercialization efforts. Through marketing campaigns and numerous face-to-face meetings with market stakeholders throughout the quarter, we have continued to introduce our PB3 PowerBuoy to our target markets: oil and gas, defense, metocean and communications. Through these efforts, we have been focusing on numerous applications to enhance our knowledge of the challenges encountered in these markets that require innovative solutions where the PowerBuoy can play a central role. We continue to incorporate this input to ensure that we are meeting the specific needs of market applications in the most flexible manner. We have responded to a number of requests for proposals as we continue to garner what we believe is increasing interest in our commercial-ready PB3 product in the U.S. and abroad. Wealso had several notable operational achievements in the quarter: ● Our commercial-ready PB3 PowerBuoy was shipped to Japan for the previously announced lease with Mitsui Engineering and Shipbuilding (“MES”). ● We proceeded with the upgrade of our pre-commercial PB3 PowerBuoy, which will make it our second commercial-ready unit. This effort is nearly complete and enables us to aggressively pursue near-term customer application demonstrations. ● In early May, we plan to display a PB3 PowerBuoy at one of the largest global offshore ocean technology events in the world: the Offshore Technology Conference in Houston, Texas. This conference is well attended by decision-makers across each of our target markets, and we believe will provide a great opportunity to allow direct product access to potential customers. ● We have initiated the production of a third commercial-ready PB3 unit, where it is our intent to have this unit deployment-ready by Q2 of fiscal 2018. ● We announced a joint marketing agreement with Sonalysts to pursue mutual opportunities in defense and oil and gas applications where persistent power and real-time data communications are critical. ● We announced a joint application development and marketing agreement with HAI Technologies Corp. ("HAI") to pursue and develop opportunities in the oil and gas industry with an initial focus on offshore oil and gas subsea chemical injection systems where we believe pairing two distinctive offshore technologies will create new methods to deal with long distance and remote offshore field developments. ● We increased our commercial capabilities through new hires in marketing and business development, and engagement of expert market consultants. We continue to acquire new skills to maximize our market outreach and creation of new business opportunities. ● Our accelerated life testing continues to increase our confidence in the readiness of our product. We believe the combination of ocean deployment and factory test data has provided the credibility which allows us to progress to customer application demonstrations, which we believe is a critical step in the PowerBuoy commercialization process. ● We have undertaken steps through product life-cycle management to define and implement a set of cost-takeout initiatives on the PB3 while maintaining a focus on continued reliability. We also continue to advance our PB15 PowerBuoy design given what we believe has been very favorable market feedback.” Mr. Kirby continued, "We believe that our accomplishments over previous months have been aggressive, and in accordance with ourcommunicated strategy. This strategy focuses on commercializing thePB3 PowerBuoy while pursuing collaborative and strategic partnerships in support of product commercialization and delivery, which we believe will enable us to scale our business in the most cost-effective and expeditious manner." Results for the Third Fisca l Quarter Ended January 31, 2017 For the three months ended January 31, 2017, we reported revenue of $221,000, as compared to revenue of $5,000 for the three months ended January 31, 2016. The increase in revenues compared to the prior year was due to our contracts with MES and the Department of Defense Office of Naval Research ("ONR") in the current year. The net loss for the three months ended January 31, 2017 was $2.1 million as compared to a net loss of $2.0 million for the three months ended January 31, 2016. The slight increase in net loss is primarily due to a lower income tax benefit in the current year, which was mostly offset by a decrease in product development costs in the current year from prior year. Results for the Ni ne Months Ended January 31, 2017 For the nine months ended January 31, 2017, OPT reported revenueof $593,000, as compared to revenue of $605,000 for the nine months ended January 31, 2016. Revenue decreased in the current year compared to the prior year as a result of the contracts with MES and ONR in the current year having slightly lower revenue than the WavePort contract with the EU for our project in Spain and billable work under prior contracts with the DOE, both of which were in the prior year. The net loss for the nine months ended January 31, 2017 was $6.9 million, as compared to a net loss of $9.1 million for the nine months ended January 31, 2016. The decrease in the Company's net loss is due to lower selling, general, and administrative costs, product development costs, the fair market value of the common stock warrants liability, and income tax benefit in the current year as compared to the prior year. Balance Sheet and Available Cash As of January 31, 2017, total cash, cash equivalents, and marketable securities were $11.1 million, up from $6.8 million on April 30, 2016. As of January 31, 2017 and April 30, 2016, restricted cash was $0.3 million for each period. Net cash used in operating activities was $7.6 million for the nine months ended January 31, 2017, compared with $8.1 million for the nine months ended January 31, 2016. Conclusion Mr. Kirby concluded, "
